


COMMON STOCK PURCHASE AGREEMENT




This Common Stock Purchase Agreement (the “Agreement”) is effective this
31st day of May, 2016 between Craig Alford (the “Buyer”) and Ruben Ricardo
Vasquez (the “Seller”) regarding the purchase of shares of common stock of
Oroplata Resources Inc., a Nevada corporation (the “Company”) setting forth the
terms and conditions upon which the Seller will sell Twenty-Five Million
(25,000,000) shares of common stock of the Company (the “Shares”) to the Buyer.




NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:




ARTICLE I

SALE OF SECURITIES




1.01 Sale. Subject to the terms and conditions of this Agreement, the Seller
agrees to sell the Shares for a purchase price (the “Purchase Price”) of
Twenty-five Thousand Dollars ($25,000). This is a private transaction between
the Seller and Buyer.




1.02 Purchase Price. Buyer and/or his representatives shall deposit the amount
of $25,000 (the “Deposited Funds”) into the attorney-client trust account of
Glenn & Glenn LLP law firm (“G&G”) for payment of the Purchase Price within 10
days of closing. The Seller shall provide a certificate representing the Shares
(the “Certificate”) to G&G along with a proper stock power with medallion
guarantee acceptable to the Company’s transfer agent. Upon receipt of the
Certificate, Buyer and Seller hereby authorize G&G to release the Deposited
Funds to the Seller or other individuals or entities as directed by the Seller.
Buyer and Seller hereby release and discharge G&G from any and all liability,
duties, or further responsibilities with regard to these instructions, this
Agreement, and the Deposited Funds.




ARTICLE II

REPRESENTATIONS AND WARRANTIES




2.01 Title. The Seller hereby represents and warrant to the Buyer that the
Seller has good and marketable title to the Shares. The Shares are free and
clear of all liens, security interests, pledges, charges, claims, encumbrances
and restrictions of any kind, except for restrictions on transfer imposed by
federal and state securities laws. None of the Shares are subject to any voting
trust or agreement. No person holds or has the right to receive any proxy or
similar instrument with respect to such Shares. Except as provided in this
Agreement, the Seller is not a party to any agreement which offers or grants to
any person the right to purchase or acquire any of the Shares. There is no
applicable local, state or federal law, rule, regulation, or decree which would,
as a result of the purchase of the Shares by Buyer (and/or assigns) impair,
restrict or delay voting rights with respect to the Shares.




ARTICLE III

CLOSING




3.01 Closing for the Purchase of Common Stock. The Closing (the “Closing”) of
this transaction will be deemed to have occurred upon execution of this
Agreement.




3.02 Documents and Payments to be Delivered Subsequent to Closing. Within
fourteen (14) days of Closing, the following documents shall be delivered to the
Buyer:




(a) stock certificate or certificates, along with stock powers with medallion
signature guarantees acceptable to the transfer agent, representing the Shares,
endorsed in favor of the name or names as designated by Buyer or left blank;




(b) the resignation of all current officers and directors of the Company;




(c) true and correct copies of all of the business and corporate records of the
Company, including but not limited to correspondence files, bank statements,
check books, savings account books, minutes of shareholder and directors
meetings or consents, financial statements, a shareholder list from the
Company’s transfer agent dated as of the Closing, stock transfer records,
agreements and contracts that exist; and




(d) such other documents of the Company as may be reasonably required by Buyer.





--------------------------------------------------------------------------------




3.03 Conditions Subsequent. After the Closing:




(a) the Buyer shall file the appropriate filings, if so required, disclosing the
acquisition of the Shares by the Buyer (“Disclosure Document”).




(b) the Buyer will have the full responsibility for filing any and all documents
required by the SEC and/or any other government agency that may be required. The
Seller will supply the Buyer with all information that is currently available
for the Company. The Buyer understands that the Seller will have no
responsibility whatsoever for any filings made by the Company in the future,
either with the SEC, FINRA or with the State of Nevada.




ARTICLE IV

INVESTMENT INTENT




4.01 Transfer Restrictions. Buyer (and/or assigns) agrees that the Shares may be
sold, pledged, assigned, hypothecated or otherwise transferred, with or without
consideration (“Transfer”) only pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Act”), or pursuant to an
exemption from registration under the Act.




4.02 Investment Intent. The Buyer is acquiring the Shares for his own account
for investment, and not with a view toward distribution thereof.




4.03 No Advertisement. The Buyer acknowledges that the Shares have been offered
to him in direct communication between him and Seller, and not through any
advertisement of any kind.




4.04 Knowledge and Experience. The Buyer acknowledges that he has been
encouraged to seek his own legal and financial counsel to assist him in
evaluating this purchase. The Buyer acknowledges that Seller has given him
and/or his counsel access to all information relating to the Company’s business
that he has requested. The Buyer acknowledges that he has sufficient business
and financial experience, and knowledge concerning the affairs and conditions of
the Company so that he can make a reasoned decision as to this purchase of the
Shares and is capable of evaluating the merits and risks of this purchase.




4.05 Restrictions on Transferability. The Buyer understands that:




(a) There are restrictions of transferability of the Shares such that the
certificates shall bear the following legend:




THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.




(b) The Shares may only be disposed of pursuant to either (i) an effective
registration statement under the Act, or (ii) an exemption from the registration
requirements of the Act.




ARTICLE V

REMEDIES




5.01 Arbitration. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflict of laws thereof. Any
controversy of claim arising out of, or relating to, this Agreement, or the
making, performance, or interpretation thereof, shall be settled by arbitration
in Nevada in accordance with the Rules of the U.S. Arbitration Association then
existing, and judgment on the arbitration award may be entered in any court
having jurisdiction over the subject matter of the controversy.




5.02 Indemnification. From and after the Closing, the Parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.





--------------------------------------------------------------------------------




5.03 Indemnification Non-Exclusive. The foregoing indemnification provision is
in addition to, and not derogation of any statutory, equitable or common law
remedy any party may have for breach of representation, warranty, covenant or
agreement.




ARTICLE VI

MISCELLANEOUS




6.01 Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.




6.02 No Oral Change. This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged, orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.




6.03 Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.




6.04 Time of Essence. Time is of the essence of this Agreement and of each and
every provision hereof.




6.05 Entire Agreement. This Agreement, including any and all attachments hereto,
if any, contain the entire Agreement and understanding between the parties
hereto, and supersede all prior agreements and understandings.




6.06 Partial Invalidity. In the event that any condition, covenant or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of
this Agreement and shall in no way affect any other condition, covenant or other
provision of this Agreement. If such condition, covenant or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.




6.07 Significant Changes. The Seller understands that significant changes may be
made in the capitalization and/or stock ownership of the Company, which changes
could involve a reverse stock split and/or the issuance of additional shares,
thus possibly having a dramatic negative effect on the percentage of ownership
and/or number of shares owned by present shareholders of the Company.




6.08 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.




6.09 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personals, successors and assigns of each of the parties to
this Agreement.




6.10 Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement.




6.11 Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.




“SELLER”

SELLER

Luis Asdruval Gonzalez Rodrigu




/s/ Ruben Ricardo Vasquez                             

Ruben Ricardo Vasquez







 




BUYER







/s/ Craig Alford                                               

Craig Alford


















